UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

JEFFERSON MORLEY,
Plaintiff,
Civil Case No. 03-2545(RJL)

V.

CENTRAL INTELLIGENCE AGENCY

Defendant.

\J\J€\-/\/%/\-/\/\-/&

MEMORAND§M ORDER
(Januaryz_, 2013)

On September 18, 2012, defendant Central Intelligence Agency ("CIA") filed a Notice of
Filing Supplemental Declarations ("Notice") [Dkt. # 128], asserting that the material it had
withheld under a withdrawn Freedom of Infonnation Act ("FOIA") exemption was properly
withheld under other FOIA exemptions Decl. of Michele L. Meeks, Information and Privacy
Coordinator, Central intelligence Agency ("Meeks Decl.") at 1 [Dkt. # 128-1]. As such, the
defendant asked the Court to dismiss this case as moot. Notice at 1. Because the Court is
persuaded that the relevant FOIA exemptions have been properly invoked, this case is hereby
DISMISSED AS MOOT.
The facts of this case are detailed in the opinions of this Court and the Court of Appeals.

See generally Morley v. CIA, 699 F. Supp. 2d 244 (D.D.C. 2010) ("Morley II"), aff ’a' in part,
rev ’a' in pari, remanded by 466 Fed. Appx. 1 (D.C. Cir. 2012); Morley v. C1A, 453 F. Supp. 2d
137 (D.D.C. 2006) ("Morley 1"), ajj"a' in part, rev’d in parl, 508 F.3d 1108 (D.C. Cir. 2007). In
20l0, I held that the CIA properly invoked FOIA EXemption 2 in withholding in part or in full

certain documents from Plaintiff’s FOIA request. Morley 11 at 253-54. While this decision was

 

on appeal, the Supreme Court issued its decision in Milner v. Department of the Navy, which
narrowed Exemption 2. 131 S. Ct. 1259, 1264-66 (201 1). In response, the CIA withdrew its
Exemption 2 assertions and provided Morley with the one document that it withheld under only
Exemption 2. Morley v. CIA, 466 F. Appx. 1, 2 (D.C. Cir. 2012). For several other documents,
the CIA had asserted Exemption 2 along with other exemptions. Ia'. at 1. Consequently, our
Circuit remanded the matter back to this Court so that the CIA could file a supplemental
declaration stating whether the other exemptions covered the information previously withheld
under Exemption 2. Id. at 2.

On September 18, 2012, the CIA filed a supplemental declaration stating that Exemptions
1 and 3 cover all of the information originally withheld under Exemption 2. Meeks Decl. 111 9-
l3. The majority of the documents withheld under Exemption 2 contain CIA organizational and
functional information protected from disclosure under the CIA Act of 1949, which is "exempted
from disclosure by statute" in accordance with Exemption 3. Meeks Decl. 1111 10-1 1 552 U.S.C. §
552(b)(3) (Exemption 3). Other withheld information is classified as secret or confidential,
which is properly withheld under Exemption l as "authorized under criteria established by an
Executive order to be kept secret in the interest of national defense or foreign policy." Meeks
Decl. 11 1; 552 U.S.C. § 552(b)(l) (Exemption 1). Plaintiff has not submitted any opposition to
this declaration.

Because the defendant has identified alternative FOIA exemptions that cover all of the
information previously categorized under Exemption 2, it is hereby

ORDERED that the above-captioned case be DISMISSED AS MOOT.